Mr. Justice McDonald delivered the opinion of the court. Abstract of the Decision. 1. Municipal Coubt of Chicago, § 13* — when error to strilce affidavit of defense from files. If an affidavit of defense sets forth a legal defense to any part of plaintiff’s claim, it is error to strike the affidavit from the files. 2. Municipal Coubt of Chicago, § 13* — when affidavit of defense is sufficient. In an action in the Municipal Court of Chicago to recover for goods, wares and merchandise under a written contract, an affidavit of defense states a good defense where it states that certain items in plaintiff’s statement of claim were samples furnished gratis to defendant and that owing to an advance in price of the merchandise plaintiff failed to make delivery as agreed upon in the contract, and that by reason of the breach of the contract defendant was obliged to purchase merchandise elsewhere at an increased price; that by reason thereof defendant sustained damages in excess of plaintiff’s claim for merchandise delivered, and that at the times when payment became due for merchandise delivered defendant offered to set off against the amounts due plaintiff damages due to plaintiff’s nondelivery of merchandise.